Cooper, Judge.
Appellant was convicted by a jury of burglary and appeals. His sole enumeration of error is that the admission of the testimony of his mother and sister violated his attorney-client privilege.
The State called as witnesses appellant’s mother and sister, who testified, without objection, that they were present at a meeting appellant had with his attorney and that during the meeting appellant admitted committing the burglary. Appellant contends for the first time on appeal that the admission of the testimony violated his attorney-client privilege. The witnesses were third parties who overheard the conversation between appellant and his attorney and their testimony would not be subject to the attorney-client privilege. Bradley v. *873State, 137 Ga. App. 670 (3) (224 SE2d 778) (1976); Richards v. State, 56 Ga. App. 377 (1) (192 SE 632) (1937). Furthermore, appellant’s failure to make a timely objection at trial constitutes a waiver on appeal. See Seabrooks v. State, 251 Ga. 564 (1) (308 SE2d 160) (1983); Haynes v. State, 180 Ga. App. 202 (1) (349 SE2d 208) (1986).
Decided June 8, 1990.
Stephen R. Yekel, for appellant.
Spencer Lawton, Jr., District Attorney, Jon Hope, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.